PER CURIAM.
A jury found defendant guilty of passing a bad check, § 570.120, RSMo 1994. The trial court found her to be a prior offender and sentenced her to five years imprisonment. She appeals the judgment and the denial of her Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).